Citation Nr: 0013172
Decision Date: 06/16/00	Archive Date: 09/08/00

DOCKET NO. 99-02 050               DATE JUN 16, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Seattle, Washington

ORDER

The following correction is made in a REMAND issued by the Board in
this case on May 18, 2000:

In paragraph 4, line 2, page 5, "RO" should read "Denver (or
Seattle) VAMC"

RONALD R. BOSCH 
Member, Board of Veterans' Appeals





Citation Nr: 0013172  
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  99-02 050 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office, Seattle, 
Washington


THE ISSUE

Entitlement to reimbursement for payment for private care. 


REPRESENTATION

Appellant represented by:The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from August 1985 to August 
1989.

The current appeal arose from a May 1997 determination of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Denver, Colorado.  The MC denied entitlement to reimbursement 
of unauthorized medical services at a private medical center.

The appellant resides in Seattle, Washington.  The RO in 
Seattle, Washington has jurisdiction of her appeal.

The appellant provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) via a 
videoconference in January 2000, a transcript of which has 
been associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


Service connection is in effect for:  Endometriosis with 
lysis of adhesions and vaginal hysterectomy, evaluated as 50 
percent disabling; non-A, non-B Hepatitis residuals, rated as 
30 percent disabling; bilateral tinnitus, rated as 10 percent 
disabling; chronic cervical and associated trapezius strain, 
rated as 10 percent disabling; and right knee injury, status 
post arthroscopy and right temporal mandibular joint (TMJ) 
injury with myofascitis, each rated as noncompensably 
disabling.  The combined evaluation is 70 percent.

This appeal is from action taken by Department of Veterans 
Affairs(VA) Medical Center (MC) in Denver, Colorado in April 
1997, of which the veteran was informed by letter in May 
1997.  

The veteran's notice of disagreement (NOD) to that action was 
received in August 1997.  

A Statement of the Case (SOC) was issued in December 1998 
which specifically cited documents relating to reimbursement 
for care received on April 14, 1997 at Front Range Emergency 
Specialists, Colorado Springs Radiologists, Penrose Pathology 
Group and Penrose St. Frances Hospital.  

The SOC reflects that the initial denial of the veteran's 
claim took place in May 1997 and was confirmed in October 
1997, both relating only to Penrose St. Francis Hospital.  

This leaves unclear the status of reimbursement which may 
have been sought from Front Range Emergency Specialists, 
Colorado Springs Radiologists, and Penrose Pathology Group. 

From the outset, it must be noted that the only pertinent 
documents relating to the current appellate claim are the SOC 
and a barely legible copy of the NOD.  

None of specific documents cited in the SOC as relating to 
the pending reimbursement claim are in the file.

For purposes of clarification, it is also noted that the 
copies of SOC and a copy of the December 1998 letter 
notifying the veteran of the action taken as cited above, 
were forwarded to the veteran's stated representative, shown 
thereon as the Disabled American Veterans (DAV), in Portland, 
Oregon.  A VA Form 21-22 designating the DAV as her 
representative dated September 1989 is of record.

However, the Board notes that two subsequent VA Forms 21-22 
are of record, dated in April and August 1998, designating 
The American Legion as the veteran's representative.  

The American Legion provided a VA Form 646 dated in December 
1999 in which it was noted that while the veteran had filed a 
valid NOD, none of the pertinent records were in the file and 
the representative indicated that these should be obtained, 
and that they were apparently in Denver.  

There is documentation of two subsequent attempts to acquire 
records from the Seattle repository, but there is nothing 
else in the file that would indicate that records pertinent 
to this case, whether or not they are stored in Denver, have 
been sought or obtained; at any rate, none of the pertinent 
records are in the file.

It is also noteworthy that the American Legion 646 
presentation specifically refers to care from April 30 to May 
12, 1997, dates which differ entirely from the date of care 
cited in the SOC of record.

In order to afford the veteran all due process, the case must 
be returned to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This should 
include but not be limited to any 
additional documentation referred to as 
being potentially available such as from 
the veteran's mother and cited at the 
hearing in January 2000.



2.  The complete records, including but 
not limited to those cited in the 
December 1998 SOC, should be acquired, 
along with any others relating to that or 
other pertinent periods of care, and 
attached to the claims folder.  Attempts 
to find these records must be fully 
delineated.  

3.  The RO or the VAMC Denver should 
clarify the discrepancy between the dates 
shown in the SOC and those identified by 
the representative as relating to the 
pertinent care involved, and to the 
extent that appropriate and adequate 
adjudication has not addressed any 
portion thereof, this should be 
accomplished.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed and if it is not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
reimbursement for private care in April 
and/or May 1997.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.



           
     RONALD R. BOSCH
     Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


